Carley, Presiding Judge.
Miss Mary Sheehan died intestate and appellee qualified as the permanent administrator of her estate. Pursuant to OCGA § 53-4-30 et seq., appellee initiated proceedings in the Probate Court of Chat-ham County to determine that Miss Sheehan had ten second cousins who were her heirs at law. Appellant, claiming to be Miss Sheehan’s first cousin, once removed, was allowed to intervene pursuant to OCGA § 53-4-36. After conducting an evidentiary hearing, the probate court found that the ten individuals who had been named in appellee’s petition were Miss Sheehan’s only heirs at law. Pursuant to OCGA § 15-9-123 (a), appellant appeals directly to this court and raises only the general grounds.
“ ‘Persons claiming the right to take an estate as heirs or distributees, or through others as such, have the burden of proving facts necessary to sustain their rights, including the death of the alleged intestate, the relationship to him of the alleged heirs or distributees, and that there are no other relatives entitled to take before them.’ ” Williams v. Cave, 53 Ga. App. 582, 585-586 (186 SE 694) (1936). The probate court, sitting as the trior of fact, found that the burden of proving who were the heirs at law of Miss Sheehan had been met by appellee rather than appellant. A review of the evidence shows that it authorized the probate court’s finding in favor of appellee and did not demand a finding in favor of appellant. Accordingly, the probate court’s order must be affirmed. See Singley v. Clower, 257 Ga. 528 (362 SE2d 767) (1987).

Judgment affirmed.


Pope and Johnson, JJ., concur.